


110 HR 4831 IH: To extend the temporary duty reductions and suspensions

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4831
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Ms. Slaughter (for
			 herself and Ms. Bean) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To extend the temporary duty reductions and suspensions
		  on certain wool products, and for other purposes.
	
	
		1.Extensions of duty reductions
			 and suspensions on wool products and related provisions
			(a)ExtensionsEach of the following headings of the
			 Harmonized Tariff Schedule of the United States is amended by striking the date
			 in the effective column and inserting 12/31/2019:
				(1)Heading 9902.51.11
			 (relating to fabrics of worsted wool).
				(2)Heading 9902.51.13
			 (relating to yarn of combed wool).
				(3)Heading 9902.51.14
			 (relating to wool fiber, waste, garneted stock, combed wool, or wool
			 top).
				(4)Heading 9902.51.15
			 (relating to fabrics of combed wool).
				(5)Heading 9902.51.16
			 (relating to fabrics of combed wool).
				(b)Extension of
			 duty refunds and wool research trust fund
				(1)In
			 generalSection 4002(c) of the Wool Suit and Textile Trade
			 Extension Act of 2004 (Public Law 108–429; 118 Stat. 2603) is amended—
					(A)in paragraph
			 (3)(C), by striking through calendar year 2010; and
					(B)in paragraph
			 (6)(A), by inserting , and each calendar year thereafter after
			 2009.
					(2)SunsetSection
			 506 of the Trade and Development Act of 2000 (Public Law 106–2000; 114 Stat.
			 303) is amended by striking subsection (f).
				
